IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT




KENNETH PURDY,

              Appellant,

 v.                                                     Case No. 5D16-370

STATE OF FLORIDA,

           Appellee.
________________________________/

Opinion filed October 12, 2018

Appeal from the Circuit Court for
Orange County,
Mark S. Blechman, Judge.

Matthew R. McLain, McLain Law, P.A.,
Maitland, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Pamela J. Koller,
Assistant Attorney General, Daytona
Beach, for Appellee.


             ON REMAND FROM THE FLORIDA SUPREME COURT

PER CURIAM.

       The Florida Supreme Court accepted review of our January 27, 2017 decision in

this case to answer the following certified question:

                   WHEN A JUVENILE OFFENDER IS ENTITLED TO A
              SENTENCE REVIEW HEARING, IS THE TRIAL COURT
              REQUIRED TO REVIEW THE AGGREGATE SENTENCE
              THAT THE JUVENILE OFFENDER IS SERVING FROM THE
              SAME SENTENCING PROCEEDING IN DETERMINING
              WHETHER TO MODIFY THE OFFENDER’S SENTENCE
              BASED UPON DEMONSTRATED                     MATURITY       AND
              REHABILITATION?

       The court answered the certified question in the negative, quashed our decision,

and remanded for further proceedings consistent with its opinion. State v. Purdy, 43 Fla.
L. Weekly S321 (Fla. Aug. 30, 2018).

       Accordingly, we affirm the sentence imposed by the trial court following the

sentence review hearing on Appellant’s conviction for first-degree murder. We also affirm

the trial court’s determination that it did not have the authority or discretion to modify

Appellant’s previously imposed 112.7-month sentences for his armed robbery and armed

carjacking convictions that were run concurrently with each other but consecutively to

Appellant’s sentence for first-degree murder.

       Appellant raised two other claims on appeal that were unrelated to the certified

question answered by the Florida Supreme Court. First, as previously conceded by the

State, the three-year minimum mandatory provisions that were part of Appellant’s 112.7-

month prison sentences for the armed robbery and armed carjacking convictions are to

run concurrently.    There was conflicting language in separate, contemporaneously

rendered sentencing documents on this issue when Appellant was first sentenced.

Therefore, the trial court is directed to clarify and correct the judgment and sentences on

remand, if it has not already done so.

       Lastly, at the sentence review hearing, the trial court found that Appellant was not

eligible for gain time on his sentence for the first-degree murder. The authority to regulate

gain time resides exclusively with the Department of Corrections, not the trial court. See

Miller v. State, 882 So. 2d 480, 481 (Fla. 5th DCA 2004) (citing Moore v. Pearson, 789
So. 2d 316, 319 (Fla. 2001)). On remand, the trial court is directed to strike as surplusage



                                             2
any language in the sentencing documents regarding gain time. Id. (“If, in sentencing, a

court attempts to bar or grant gain time, such language has been treated as surplusage

or stricken.” (citing Shupe v. State, 516 So. 2d 73, 73 (Fla. 5th DCA 1987); Singletary v.

Coronado, 673 So. 2d 924, 924 (Fla. 2d DCA 1996))).


      AFFIRMED; REMANDED with directions.


ORFINGER, BERGER, and LAMBERT, JJ., concur.




                                            3